  Case 1:19-cv-00117-HCN Document 27 Filed 03/02/21 PageID.71 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

          JERRY ERNEST LOPEZ,
                                                             MEMORANDUM DECISION
                   Plaintiff,                                 AND DISMISSAL ORDER

                       v.
                                                               Case No. 1:19-CV-117 HCN
          CACHE COUNTY et al.,
                                                                 Howard C. Nielson, Jr.
                  Defendants.                                  United States District Judge




       Plaintiff filed this pro se prisoner civil-rights suit under 42 U.S.C.S. § 1983. Plaintiff was

granted leave to proceed in forma pauperis. See 28 U.S.C.S. § 1915. Screening the Complaint

(Dkt. No. 3) under its statutory review function, see 28 U.S.C.S. § 1915A, the court concluded

that Plaintiff must cure deficiencies in an amended complaint, see Dkt. No. 18. When Plaintiff

failed to timely file an amended complaint, the court ordered him to show cause why this action

should not be dismissed. See Dkt. No. 22. In response, Plaintiff filed an Amended Complaint, see

Dkt. No. 24, which the court now screens.

       In his Amended Complaint, Plaintiff names two defendants: (1) Cache County, though

the court warned him in past orders that he had not affirmatively linked the County to a civil-

rights violation and had not “established a direct causal link between his alleged injuries and any

custom or policy of Cache County,” Dkt. Nos. 18, 22, and (2) Judge Terry Moore, who “tried

and sentenced” Plaintiff on “two infractions,” Dkt. No. 24 at 4.

       As for Cache County, Plaintiff alleges that the County “employed the honorable Judge

Terry Moore.” Dkt. No. 24 at 2. Thus, Plaintiff’s amended complaint still fails to affirmatively

link the County to a civil-rights violation or to allege a direct causal link between his alleged
  Case 1:19-cv-00117-HCN Document 27 Filed 03/02/21 PageID.72 Page 2 of 3




injuries and any County custom or policy. As for Defendant Moore, Plaintiff alleges that that he

was unconstitutionally convicted and sentenced on criminal charges and that Judge Moore “was

acting as Judge in my case.” Id. His claims against Judge Moore thus turn on actions taken by the

judge in his judicial capacity.

       To be valid, the Amended Complaint must clearly state what the defendant did to violate

Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262–63 (10th Cir. 1976). “To state

a claim, a complaint must ‘make clear exactly who is alleged to have done what to whom.’”

Stone v. Albert, 338 F. App’x 757, 759 (10th Cir. 2009) (unpublished) (emphasis in original)

(quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)). Moreover, Plaintiff may

not name a defendant based solely on supervisory status. See Mitchell v. Maynard, 80 F.3d 1433,

1441 (10th Cir. 1996).

       Further, to establish liability of local-government entities, such as Cache County, under

Section 1983, “a plaintiff must show (1) the existence of a municipal custom or policy and (2) a

direct causal link between the custom or policy and the violation alleged.” Jenkins v. Wood, 81

F.3d 988, 993–94 (10th Cir. 1996) (citing City of Canton v. Harris, 489 U.S. 378, 385 (1989)).

Local governmental entities may not be held liable under Section 1983 based on the doctrine of

respondeat superior. See Monell v. Department of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978);

Cannon v. City and County of Denver, 998 F.2d 867, 877 (10th Cir. 1993).

       Plaintiff has not alleged a direct causal link between his alleged injuries and any County

custom or policy. Nor has he alleged any other permissible basis for holding the County liable

for these alleged injuries. His claims against the County cannot survive these omissions.

       As for Plaintiff’s claims against Judge Moore, it is well settled that, when acting in a

judicial capacity, judges “are absolutely immune from suit unless they act in ‘clear absence of all
  Case 1:19-cv-00117-HCN Document 27 Filed 03/02/21 PageID.73 Page 3 of 3




jurisdiction,’ meaning that even erroneous or malicious acts are not proper bases for § 1983

claims.” Segler v. Felfam Ltd. P'ship, 324 F. App’x 742, 743 (10th Cir. 2009) (quoting Stump v.

Sparkman, 435 U.S. 349, 356–57 (1978)). Plaintiff’s allegations make clear that Judge Moore

was acting in a judicial capacity in this case and is thus entitled to absolute immunity. See Doran

v. Sanchez, 289 F. App’x 332, 332 (10th Cir. 2008).

       Because Plaintiff’s amended complaint still fails to state any claim upon which relief can

be granted, this action is DISMISSED with prejudice. See 28 U.S.C.S. § 1915(e)(2)(ii) (2020).

       IT IS SO ORDERED.

                                             DATED this 2nd day of March, 2021.

                                             BY THE COURT:



                                             Howard C. Nielson, Jr.
                                             United States District Judge
